

NEPHROS, INC.
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the date set forth
on the signature page hereof between Nephros, Inc., a Delaware corporation
having a place of business at 41 Grand Avenue, River Edge, NJ 07661 (the
“Company”), and the undersigned (the “Purchaser”).


1.           Subscription. The Purchaser, intending to be legally bound, hereby
agrees to purchase from the Company shares of the Company’s Common Stock (the
“Shares”) at a price of $0.93 per Share (the “Per Share Purchase Price”) in the
amount set forth on the signature page hereof (the “Subscription
Amount”).  Purchasers shall also receive a warrant (the “Warrant” and with the
Shares the “Units”) to purchase a number of shares of the Company’s Common Stock
equal to the aggregate number of Shares purchased by the Purchaser hereunder
multiplied by fifty percent (50%) (the “Warrant Shares” and with the Shares and
the Warrant the “Securities”).   The Warrant shall be in the form attached
hereto as Exhibit A and be exercisable for a period of five years from the date
of the Closing hereunder at an exercise price equal to $1.12 per Warrant
Share.  The Company is offering up to $3,000,000 in aggregate purchase price of
Shares (the “Offering”), subject to over-allotment at the Company’s
discretion.  Closings will be conducted on a rolling basis as funds are
received.  The Warrant and this Subscription Agreement are referred to herein as
the “Transaction Documents”.  The minimum subscription amount is $100,000,
subject to the discretion of the Company to accept lesser amounts on a
case-by-case basis.
 
2.           Closing, Deliverables and Wire Instructions.
 
(a)           Closing.  At 4:00 p.m. EST on Friday July 24, 2009, each Purchaser
shall purchase from the Company, severally and not jointly with the other
Purchasers, and the Company shall issue and sell to each Purchaser, Shares with
an aggregate Per Share Purchase Price equal to such Purchaser’s Subscription
Amount (rounded to the nearest whole share), together with the Warrant.
 
(b)           Deliveries.
 
(1)           On or promptly after the date of Closing, the Company shall
deliver or cause to be delivered to each Purchaser the following:
 
 
i.
this Agreement duly executed by the Company;

 
 
ii.
a certificate evidencing the Shares, registered in the name of such Purchaser;
and

 
iii.           the executed Warrant in the name of such Purchaser.
 
(2)           On or before the date of Closing, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
 
i.
this Agreement duly executed by such Purchaser; and

 
 
ii.
such Purchaser’s Subscription Amount by wire transfer.

 
(c)           Wire Instructions.  Subscriptions should be wired as follows:

 
 

--------------------------------------------------------------------------------

 
 
Bank Name:        HSBC Bank
Bank Address:    12 E. Palisade Ave.
                          Englewood, NJ 07631
ABA #:                021001088
Account Name:   Nephros, Inc.
Account #:          392-01892-6
 
3.           Purchaser Representations and Warranties.  The Purchaser hereby
represents, warrants, acknowledges and agrees as follows:
 
(a)           The Units are not registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws.  The Purchaser
understands that the offering and sale of the Units is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D promulgated thereunder, or not subject to
such requirement, by virtue of Regulation S promulgated under the Securities
Act, based, in part, upon the representations, warranties and agreements of the
Purchaser contained in this Subscription Agreement.
 
(b)           The Purchaser has reviewed the Company’s public filings under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and all other documents requested by the Purchaser, has
carefully reviewed them and understands the information contained
therein.  Neither the Commission nor any state securities commission has
approved the Units, or passed upon or endorsed the merits of the Offering.
 
(c)           The Purchaser agrees that it will not will not sell, make any
short sale of, pledge, grant any option for the purchase of or otherwise dispose
of any of the Shares or Warrants purchased hereunder without the prior written
consent of the Company until January 31, 2010. The Company shall place a stop
transfer order with the Company’s transfer agent and outside counsel to prevent
the transfer of the Shares or Warrants in violation of this Agreement.
 
(d)           All documents, records and books pertaining to the investment in
the Units (including, without limitation, the Transaction Documents) have been
made available for inspection by the Purchaser and its representatives.
Purchaser hereby acknowledges that all such information is confidential and
Purchaser shall not disclose any such confidential information to any third
party other than as set forth herein.
 
(e)           The Purchaser has had reasonable time and opportunity to have
discussions with, ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units, the terms
and conditions of the investment and the business, financial condition, results
of operations and prospects of the Company, and all such questions have been
answered to the full satisfaction of the Purchaser.
 
(f)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or other information (oral or
written) other than as stated herein.
 
(g)           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising as those terms are used in
Regulation D under the Securities Act, including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Units and is not subscribing for
Units and did not become aware of the offering of the Units through or as a
result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in Shares or Warrants generally.

 
 

--------------------------------------------------------------------------------

 

(h)           The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby.
 
(i)            The Purchaser has such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities similar
to the Shares and Warrants, so as to enable the Purchaser to utilize the
information made available to it in connection with the Offering of the Units to
evaluate the merits and risks of an investment in the Units and the Company and
to make an informed investment decision with respect thereto.
 
(j)            The Purchaser is not relying on the Company or any of its
employees, officers or agents with respect to the legal, tax, economic and
related considerations as to an investment in the Units, and the Purchaser has
relied on the advice of, or has consulted with, only his own advisors.
 
(k)           The Purchaser is acquiring the Units solely for the Purchaser's
own account for investment and not with a view to resale, assignment or
distribution thereof, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, and the Purchaser has no plans to enter into any such
agreement or arrangement.  The Purchaser will not engage in hedging transactions
with respect to the Securities or the securities received upon exchange of the
Securities unless in compliance with the registration requirements of the
Securities Act.  Other than the transaction contemplated hereunder, the
Purchaser has not directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with the Purchaser, executed any disposition,
including short sales as defined in Rule 200 of Regulation SHO under the
Exchange Act (but not including the location and/or reservation of borrowable
shares of Common Stock), in the securities of the Company during the period
commencing from the time that the Purchaser first received from the Company or
any other Person notice of the proposed details of the transactions contemplated
hereunder until the date this Agreement is in effect (“Discussion
Time”).  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Units
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence, terms and proposed
details of this transaction) and has not used any such confidential information.
 
(l)           The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the Securities may be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from such
registration is available.  Subject to the terms hereunder, legends shall be
placed on the Securities to the effect that they have not been registered under
the Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s stock books.  Stop transfer instructions
will be placed with the transfer agent.

 
 

--------------------------------------------------------------------------------

 

(m)          The Purchaser has adequate means of providing for its current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Securities for an indefinite period of time.
 
(n)           The Purchaser is aware that an investment in the Units involves a
number of very significant risks as described in the Company’s public filings
under the Securities Act and the Exchange Act (the “Public Filings”), and the
Purchaser has carefully reviewed the Public Filings.
 
(o)           The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as set forth in Regulation D
promulgated under the Securities Act or is a “non-US Person” that is a
“qualified investor” as defined in the European Union Prospective Directive.
 
(p)           The Purchaser: (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, limited liability company or partnership, association,
joint stock company, trust, unincorporated organization or other entity, (A)
such entity was not formed for the specific purpose of acquiring the Units, (B)
such entity is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (C) the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of law or its charter or other organizational documents, (D) such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, (E) the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, and (F) this Subscription Agreement has been duly
executed and delivered on behalf of such entity and is a legal, valid and
binding obligation of such entity; and (iii) if executing this Subscription
Agreement in a representative or fiduciary capacity, such representative has
full power and authority to execute and deliver this Subscription Agreement in
such capacity and on behalf of the subscribing individual, ward, partnership,
trust, estate, corporation, limited liability company or limited liability
partnership, or other entity for whom such representative is executing this
Subscription Agreement, and such individual, ward, partnership, trust, estate,
corporation, limited liability company or partnership, or other entity has full
right and power to perform this Subscription Agreement and make an investment in
the Company, and that this Subscription Agreement constitutes a legal, valid and
binding obligation of such Purchaser.  The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound.
 
(q)           The Purchaser had the opportunity to obtain any additional
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, deemed relevant by the
Purchaser and all such requested information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, has been provided to Purchaser to its full satisfaction.
 
(r)           No oral or written representations have been made, or oral or
written information furnished, to the Purchaser in connection with the offering
of the Units or as to the Company, which are in any way inconsistent with the
information contained in the Public Filings.

 
 

--------------------------------------------------------------------------------

 

(s)           (For ERISA plans only)    The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.
 
(t)           The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.
 
(u)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser, (2) any person controlling or controlled by the Purchaser, (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser, or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations.  The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations.  The Purchaser further acknowledges
that the Company may, by written notice to the Purchaser, suspend the redemption
rights, if any, of the Purchaser if the Company reasonably deems it necessary to
do so to comply with anti-money laundering regulations applicable to the Company
or any of the Company’s other service providers.  These individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanctions and embargo programs.
 
(v)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser, (2) any person controlling or controlled by the Purchaser, (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser, or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.
 

--------------------------------------------------------------------------------

1These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.


2A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
 

--------------------------------------------------------------------------------

 

(w)          If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities, (2) the
Foreign Bank maintains operating records related to its banking activities, (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities, and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
 
4.           Company Representations and Warranties.  The Company hereby
represents, warrants, acknowledges and agrees as follows:
 
(a)           Accuracy of Public Filings.  All Public Filings and reports
required to be filed by the Company under the Securities Act and Exchange Act
have been duly filed on a timely basis with the SEC, complied at the time of
filing in all material respects with the requirements of their respective forms
and the rules and regulations thereunder, except to the extent updated or
superseded by any subsequently filed report, were complete and correct in all
material respects as of the dates at which the information was furnished, and
such reports did not contain (as of their respective dates) any untrue
statements of a material fact nor omitted to state any material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.  The Company has not disclosed to
the Purchaser any material non-public information regarding the Company; and
since the date of the Company’s last Public Filing there has occurred no event
likely to have a material adverse effect on the business or financial condition
of the Company.  The financial statements of the Company included in the Public
Filings comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with accounting principles generally accepted in the United States of America
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(b)           Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation of any of the provisions of its Certificate of
Incorporation or By-Laws.  The Company has no subsidiaries.  The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 

(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the Offering.  The
execution and delivery of this Subscription Agreement and the Warrant by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company.  This Subscription
Agreement and the Warrant, when executed and delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and general principles of equity.
 
(d)           No Conflicts.  The execution, delivery and performance of this
Subscription Agreement and the Warrant by the Company and the consummation by
the Company of the Offering do not and will not: (i) conflict with or violate
any provision of the Company’s Certificate of Incorporation or By-Laws, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice or
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any material property or asset of the
Company is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority as currently in effect to which the Company is
subject (including federal and state securities laws and regulations), or by
which any material property or asset of the Company is bound or affected; except
in the case of each of clauses (ii) and (iii), such as could not, individually
or in the aggregate (a) adversely affect the legality, validity or
enforceability of the Offering, (b) have or result in a material adverse effect
on the results of operations, assets, prospects, business or condition
(financial or otherwise) of the Company, taken as a whole, or (c) adversely
impair the Company's ability to perform fully on a timely basis its obligations
under this Subscription Agreement and the Warrant (any of (a), (b) or (c), a
“Material Adverse Effect”).
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority in connection with the execution, delivery and
performance by the Company of this Subscription Agreement and the Warrant, other
than: (i) the filing with the Commission of a Form D pursuant to Regulation D
under the Securities Act and (ii) applicable Blue Sky filings ((i) and (ii)
collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Shares and the Warrant Shares are
duly authorized and, when issued and paid for in accordance with this
Subscription Agreement and the Warrant, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens.  The Warrants are duly
authorized and free and clear of all liens.  Assuming the accuracy of the
Purchaser's representations and warranties set forth in Section 3, no
registration under the Securities Act is required for the offer and sale of the
Units by the Company to the Purchaser as contemplated hereby.  The Company has
reserved from its duly authorized capital stock the requisite number of shares
of Common Stock issuable pursuant to this Agreement and the Warrant.

 
 

--------------------------------------------------------------------------------

 

5.           Covenants of the Purchaser and the Company.
 
(a)           Transfer Restrictions.
 
(1)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of such securities
(or hedging activities involving such securities) other than pursuant to an
effective registration statement or Rule 144, to the Company or to an affiliate
of a Purchaser or in connection with a pledge as contemplated below, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement.
 
(2)           The Purchaser agrees to the imprinting, so long as is required by
this Section 5(a), of a legend on any of the certificates evidencing the Shares
and Warrant Shares in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(3)           Upon request, the Company will remove any legend (including the
legend set forth in Section 5(a)(2)): (i) following the resale of Shares or
Warrant Shares pursuant to an effective registration statement under the
Securities Act covering the resale of such Shares or Warrant Shares, (ii) if
such Shares or Warrant Shares are eligible for resale under Rule 144, or (iii)
if such legend is not required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the Staff
of the Commission).
 
(b)           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Units in a manner that would require the registration under
the Securities Act of the sale of the Units to the Purchasers.
 
(c)           Non-Public Information.  The Company covenants and agrees that
following the date of the applicable Closing neither it nor any other Person
acting on its behalf will provide any Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

 
 

--------------------------------------------------------------------------------

 

(d)           Disclosure; Publicity.  No Purchaser shall issue any such press
release or otherwise make any such public statement with respect to the
transactions contemplated hereby without the prior consent of the Company,
except if such disclosure is required by law, in which case the Purchaser shall
promptly provide the Company with prior written notice of such public statement
or communication.  The Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with a registration statement and (ii) to the extent such disclosure
is required by law or Trading Market regulations.
 
6.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 6:
 
(a)           “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144
under the Securities Act.  With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
(b)           “Business Day” means any day except Saturday, Sunday and any day
which shall be a Federal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.
 
(c)           “Commission” means the Securities and Exchange Commission.
 
(d)           “Common Stock” means the common stock of the Company, par value
$0.001 per share, and any securities into which such common stock shall
hereinafter been reclassified into.
 
(e)           “Company Counsel” shall mean Wyrick Robbins Yates & Ponton LLP.
 
(f)           “Per Share Purchase Price” means $0.93 per Share.
 
(g)           “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
(h)           “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition).
 
(i)           “Subscription Amount” shall mean, as to each Purchaser, the amount
to be paid for the Securities purchased hereunder as specified below such
Purchaser's name on the signature page of this Agreement, in United States
Dollars.
 
(j)           “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market,
the Nasdaq Capital Market or the OTC Bulletin Board.
 
(k)           “Transaction Documents” means this Agreement and the Warrant and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.

 
 

--------------------------------------------------------------------------------

 

7.           Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the covenants, agreements, representations, warranties, and
acknowledgments herein shall be deemed to be made by and be binding upon each
such person and such person's heirs, executors, administrators, successors,
legal representatives and permitted assigns.
 
8.           Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.
 
9.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested or sent by nationwide overnight courier or delivered
against receipt to the party to whom it is to be given (a) if to Company, at the
address set forth above, or (b) if to the Purchaser, at the address set forth on
the signature page hereof (or, in either case, to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section).  Any notice or other communication given by certified mail shall be
deemed given at the time that it is signed for by the recipient except for a
notice changing a party's address which shall be deemed given at the time of
receipt thereof. Any notice or other communication given by nationwide overnight
courier shall be deemed given the next Business Day following being deposited
with such courier.
 
10.         Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Securities shall be made only in
accordance with all applicable laws.
 
11.         Applicable Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 
 

--------------------------------------------------------------------------------

 

12.           Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
13.           Miscellaneous.
 
(a)           This Agreement and its exhibits and schedules constitutes the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.
 
(b)           The Purchaser's and Company's covenants, agreements,
representations and warranties made in this Agreement shall survive the
execution and delivery hereof and delivery of the Units.
 
(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.
 
(d)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.
 
(f)           Section titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT
 
Aggregate Purchase Price:  $__________________________________



     
Signature
 
Signature (if purchasing jointly)
           
Name Typed or Printed
 
Name Typed or Printed
           
Entity Name
 
Entity Name
           
Address
 
Address
           
City, State and Zip Code
 
City, State and Zip Code
           
Telephone-Business
 
Telephone—Business
           
Telephone-Residence
 
Telephone—Residence
           
Facsimile-Business
 
Facsimile—Business
           
Facsimile-Residence
 
Facsimile—Residence
           
Email Address
 
Email Address
           
Tax ID # or Social Security #
 
Tax ID # or Social Security #
     
Name in which securities should be issued:
 



Dated:   _________________ , 2009


Company Signature Page Follows

 
 

--------------------------------------------------------------------------------

 

THE FOREGOING SUBSCRIPTION IS ACCEPTED AND AGREED TO this _____ day of
_________________, 2009.


NEPHROS, INC.


By:______________________________________________
Ernest Elgin, CEO

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF WARRANT


 
 

--------------------------------------------------------------------------------

 